            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE COMPLAINT   )
AND PETITION OF DAVE VICKERS,    )
AS OWNER OF THE M/V WAKESETTER   )        Case No. CIV-17-302-KEW
FOR EXONERATION FROM OR          )
LIMITATION OF LIABILITY          )

                         OPINION AND ORDER


      This matter comes before the Court on Petitioner’s Omnibus

Motion in Limine (Docket Entry #67).   Petitioner seeks to exclude

evidence on several matters.   Each will be addressed in turn.

1) Written expert report of Dr. Daniel Cochran (referred to in the

Motion as “Dr. Clay Cochran”).

      This Court has addressed this issue in the Daubert motion

filed by Petitioner on Dr. Cochran.    Dr. Cochran’s testimony will

be received in the non-jury trial of this case and will be assessed

in the final decision for admissibility and reliability.

2) Referencing or mentioning the filing or outcome of any motions.

      Since this is will be tried to the Court, evidence of the

rulings on other motions is known to the Court and need not be

excluded.

3)   Net worth comparisons of the solvency of Vickers.

      Claimant confesses the exclusion of this evidence.

4)   Reference to or evidence of settlement negotiations.

      Claimant confesses the exclusion of this evidence.

5)   Referencing or mentioning a decision not to call a witness.

      Generally, no reference should be made to uncalled witnesses
at trial.     Since this case will be tried without a jury, the

exclusion is of less importance.

6)     Reference to Vickers’ counsel as “from out of town,” “not

local,” or similar statements, and any comparison of the parties’

respective counsel.

       Since this case will be tried without a jury, the exclusion is

of less importance.

7)   Referencing or mentioning personal experience of jurors.

       This issue is moot since no jury will hear the evidence.

8)   Any insurance policy providing coverage to Vickers.

       This issue is moot since no jury will hear the evidence.

9)   Evidence of medical bills other than those paid or incurred.

       Oklahoma law clearly limits a plaintiff’s recovery of medical

bills to “the actual amounts paid for any services in the treatment

of the injured party. . . .”      Okla. Stat. tit. 12 § 3009.1(A).             The

question    presented    is   whether       this   state    law   limitation    is

applicable in a federal maritime case under the Limitations Act.

       “The exercise of admiralty jurisdiction, however, does not

result in automatic displacement of state law.”                    Yamaha Motor

Corp., U.S.A. v. Calhoun, 516 U.S. 199, 206 (1996). “State law can

be applied in order to supplement the general maritime law[.]”

Jones v. Carnival Corp., 2006 WL 8209625, *1 (S.D.Fla.2006); see

also    Stanley   v.   Bertram–Trojan,        Inc.,   868    F.Supp.   541,    542

(S.D.N.Y. 1994) (“[T]he preference for uniformity [in admiralty


                                        2
law] does not totally preclude application of state law in the

appropriate circumstances.”).       But there is no place in admiralty

cases for state laws that conflict with maritime law.                  Jones,

supra, 2006 WL 8209625, at *1.           Admiralty law does not directly

address the recovery of the billed medical expenses.           Other courts

in similar circumstances have limited liability to only those

medical bills actually paid.    See Gharfeh v. Carnival Corp., 2019

WL 186864, *7 (S.D. Fla.); Brown v. NCL (Bahamas) Ltd., 2016 WL

8730145, *5 (S.D. Fla.).    In addition to representing a reasonable

adoption of Oklahoma state law, limiting the recovery of medical

expenses    to   those   actually    paid     represents   a    more    fair

representation of the recovery to which an injured party should be

entitled.   Claimant will be limited in the presentation of damages

to only those medical expenses actually paid.

10)   References to any matters not raised in the pleadings.

      This issue is moot since no jury will hear the evidence.

      IT IS THEREFORE ORDERED that Petitioner’s Omnibus Motion in

Limine (Docket Entry #67) is hereby GRANTED, in part, DENIED, in

part, and MOOT, in part, as specifically set forth herein.

      IT IS SO ORDERED this 27th day of February, 2019.




                                ______________________________
                                KIMBERLY E. WEST
                                UNITED STATES MAGISTRATE JUDGE


                                     3
